Citation Nr: 1819739	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-35 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating for PTSD with depression in excess of 30 percent from December 15, 2006 to April 27, 2008, in excess of 50 percent from April 28, 2008 to February 10, 2013, and in excess of 70 percent as of February 11, 2013.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction now rests with the Chicago, Illinois RO.

The Board most recently remanded the case in March 2016 for additional development and adjudication.  The requested development on remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the matter is properly before the Board.

The Board notes that in July 2009 and August 2013 rating decisions, the RO assigned 50 percent and 70 percent disability ratings, respectively.  However, because these increased ratings did not constitute a full grant of the benefits sought since an even higher 100 percent rating is possible, and the Veteran has not indicated he is satisfied or content with these disability ratings, the granting of the higher ratings did not abrogate his pending appeal for this time period.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).


FINDINGS OF FACT

1.  From December 15, 2006 to February 27, 2008, the Veteran's PTSD with depression was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks.

2.  From February 28, 2008 to February 10, 2013, the Veteran's PTSD with depression was productive of occupational and social impairment, with deficiencies in most areas; however, total occupational and social impairment was not shown.

3.  From February 11, 2013, the Veteran's PTSD with depression has been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From December 15, 2006 to February 27, 2008, the criteria for a disability rating in excess of 30 percent for PTSD with depression have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From February 28, 2008 to February 10, 2013, the criteria for a disability rating of 70 percent, and no higher, for PTSD with depression have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2017).

3.  From February 11, 2013, the criteria for a disability rating of 100 percent for PTSD with depression have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated for PTSD with depression, which is evaluated as 30 percent disabling from December 15, 2006 to April 27, 2008, 50 percent disabling from April 28, 2008 to February 10, 2013, and 70 percent disabling thereafter under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-4)).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.  As indicated below, the Board has in fact considered these scores in reaching a favorable decision for much of the appeal period.

The Veteran was afforded VA examinations in February 2008, June 2009, November 2011, February 2013, November 2014, and April 2017.  However, following a thorough review of the record, the Board finds that treatment records from the Mayo Clinic as well as an October 2015 private psychiatric examination are the most probative and persuasive evidence regarding the severity of his service-connected PTSD.  For the reasons explained below, the Board finds that a 30 percent disability evaluation is warranted from December 15, 2006 to February 27, 2008.  A 70 percent evaluation is warranted from February 28, 2008 to February 10, 2013; thereafter, a 100 evaluation is warranted.  

In determining the appropriate rating for the time period from December 15, 2006 to February 27, 2008, the Board has considered the severity, frequency, and duration of the signs and symptoms of the Veteran's mental disorder.  The Board has also considered the examples listed in the rating criteria and finds that the Veteran's reported symptoms do not rise to such level of severity for a higher, 50 percent rating.  During the relevant time period, the Veteran exhibited chronic sleep impairment, depressed mood, intrusive thoughts, and an exaggerated startle response.  A January 2008 letter from the Veteran's counselor, F.W.B. indicated that he suffered from ongoing disturbing nightmares, unresolved guilt, and flashbacks.  A 30 percent disability evaluation accounts for the Veteran's symptomatology.  In addition, there is no indication of occupational and social impairment with reduced reliability and productivity.  As such, the Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 30 percent for the period on appeal from December 15, 2006 to February 27, 2008.

The Board finds that a higher, 70 percent evaluation is warranted from February 28, 2008 to February 10, 2013.  Significantly, during his February 2008 VA examination, the Veteran reported fleeting suicidal ideation.  From this point onward, the evidence of record demonstrates deterioration of the Veteran's mental state.  His suicidal thoughts and neurovegetative depressive state persisted throughout the relevant time period.  See e.g., January 2009 Mental Health Treatment Note; July 2009 Mental Health Treatment Note (the Veteran reports thoughts of drowning himself and staging it as an accident); October 2013 Mental Health Treatment Note (chronic suicidal thoughts).  Based on the duration and frequency of the Veteran's suicidal ideation, including a period of hospitalization in August 2009, the Board finds that a 70 percent evaluation is warranted from February 28, 2008 to February 10, 2013.  In view of the dearth of evidence supporting total occupational and social impairment, as well as the other criteria listed for a 100 percent rating, the Board finds no basis for a rating in excess of 70 percent during this period.

From February 11, 2013, the Board finds that a 100 percent disability evaluation is warranted.  Notably, the Veteran reported experiencing visual hallucinations during this time period.  See e.g., February 2013 VA Examination (confirms visual hallucinations and memory loss); August 2015 S.T. Buddy Statement; October 2015 Dr. M.L.C. Letter.  At one point, the Veteran's went through a three-month period in which he thought he was going to be returning to Vietnam.  October 2015 Dr. M.L.C. Letter.  Initially these manifestations were attributed to a possible diagnosis of Lewy Body dementia; however, subsequent treatment records indicate that the Veteran does not in fact have this condition and his hallucinations are attributed to his PTSD.  See June 2014 Mayo Clinic Discharge Note.  

While hospitalized at Mayo Clinic for two weeks in June 2014, the Veteran underwent electroconvulsive therapy in an effort to mitigate his depression.  However, even after following treatment and intense psychiatric therapy, the Veteran's GAF at discharge was assessed at 40, indicating some impairment in reality testing and communication.  In addition, during private psychiatric treatment in October 2015, the Veteran again expressed having intermittent thoughts of suicide, and the doctor assessed him as having a severe pervasive mental illness with a grave prognosis.  The Board has determined that these findings are commensurate with total occupational and social impairment.  As such, the Board finds that, from February 11, 2013, a 100 disability evaluation is warranted.  

In reaching this decision, the Board notes that a grant of a total disability rating based upon individual unemployability has been in effect since September 2009, and neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

From December 15, 2006 to February 27, 2008, entitlement to a disability rating in excess of 30 percent for service-connected PTSD with depression is denied.

From February 28, 2008 to February 10, 2013, a disability rating of 70 percent, and no higher, for service-connected PTSD with depression is granted, subject to the controlling regulations governing monetary awards.

From February 11, 2013, a disability rating of 100 percent for service-connected PTSD with depression is granted, subject to the controlling regulations governing monetary awards.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


